PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/450,537
Filing Date: 24 Jun 2019
Appellant(s): Churchill et al.



__________________
George Ngengwe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 October 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim Rejections - 35 USC § 101  -– Claims 21-40
Regarding the 101 Rejections of Claims 21-40, Examiner considered Applicants’ arguments; the claims do not present patent eligible subject matter therefore the Examiner maintains the 101 rejections.
Claims are an Abstract Idea 
In response to Applicants’ argument that the claims present patent eligible subject, Examiner has fully considered these arguments and they are not persuasive.  “Appellant does not concede that the claims recite a mental process” ~ Appellant Admission, Appeal Brief, Page 8, however, the Appellant does not set forth any specific argument refuting the invention and claims set forth a mental process and therefore that Examiner is affirmed in the determination the claims set forth an abstract idea.  Furthermore, Appellants fail to address Examiner’s rejection the claims set forth sales activities, behaviors and business relations considered as an abstract idea of certain methods of organizing human activity by the USPTO, (see MPEP 2106).  Examiner fully incorporates the 101 rejection in PaperNo. 20211027 into this response.  Examiner concludes lack of arguments by Applicants is admission the claims set forth an abstract idea.  In conclusion, Examiner finds the brand resilience value in sessions – sets forth an abstract idea and the arguments presented are unpersuasive.  Examiner maintains the claims are an abstract idea under 35 USC § 101.   
Abstract Idea Is Not Integrated into a Practical Application 
	Examiner maintains the judicial exception, abstract idea, is not integrated into a practical application.  In response to Applicants’ Arguments, Examiner upholds the rejection as set forth in the Final Rejection (see PaperNo. 20211027, pp. 21-22).  Examiner affirms brand resilience and brand value in sessions are not a practical application of the abstract idea and therefore Examiner concludes Applicants’ arguments unpersuasive.  Determining a search strategy based on brand resilience (i.e. affinity); the limitation of detect, commencement of a user session, the user session comprising an initial search request, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. 
Other than reciting “processors” (e.g. human brain is a processor) nothing in the claim element precludes the step from practically being performed in the mind.   Examiner maintains there is no practical application of the abstract idea. 
Not Significantly More than the  Abstract Idea 
Examiner maintains the claims do not set forth significantly more than the admitted abstract idea, brand resilience.  In response to Applicants’ arguments the claims are significantly more than the abstract idea, Examiner respectfully disagrees.  Examiner maintains the claims generally link the use of the abstract idea to field of use (i.e. “one or more processors” ~ Examiner notes the processors are not defined as hardware, computer or a specific device).  
The Courts have identified various examples of limitations as merely indicating a field of use in which to apply the abstract idea, including that the abstract idea transactions or activities that are executed in a computer environment; because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer environment (see FairWarning). 
resilience based on “importance” and “relevant item listings” do not meet the requirements under 35 USC § 112  - as the specification does not support any specific algorithm or necessary disclosure required for possession of the claims.  Examiner concludes these limitations are also indefinite and under the broadest reasonable interpretation these set forth merely mathematical and statistical analysis of business activities includes the undefined “resilience,” and therefore is not directed to significantly more than the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component (e.g. Examiner notes a system and a processor can be humans).  Examiner notes the Appellants failed to set forth in the claims their purported technological environment.  Additionally, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Appellants’ arguments that McRO, automatically animating lip synchronization and facial expressions, apply to the 101 analysis are puzzling as there is not any recitation of “automatically” or any improvement to a technology.  
In Ultramercial, the Court decided patent ineligibility when claims are not significantly more than the abstract idea; here the claims merely recite additional elements in order to further define the field of use of the abstract idea, therein attempting to general link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).   The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea with significantly more. The claim is not patent eligible.  

Further, the additional elements (i.e, processors and storage device) are used in a generic manner and operates using well-understood, routine and conventional functions. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.
The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)). Similarly, the use of generic computer components to perform accounting functions is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).
Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification Hl 0025, 0035-0036). Each step of the instant claims, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more. The claim is not patent eligible.
For at least similar reasons as discussed above with respect to claim 21 and the detailed analysis above, claims 28-40 are directed to an abstract idea without significantly more. Therefore, claims 28-40 are not patent eligible.  Examiner has fully considered Applicants’ 101 arguments but they are not persuasive.  The claims do not set forth patent eligible subject matter and therefore remain rejected under 35 USC § 101  

Claim Rejections - 35 USC § 112  -– Claims 21-40
Applicant argue that there is support for the limitations, however the examiner disagrees. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  
A review of the disclosure does not reveal the manner in which the brand affinity value is an indicator of a likelihood of a user who is interested in a target brand represented by the brand name being also interested in a further brand represented by a further brand name is determined or calculated. While the specification discusses the brand affinity is a value assigned to a pair of brand identifiers (Specification ¶ 0021) the specification does not disclose how this value (i.e. brand value being an indicator of a likelihood) is determined or calculated. It is noted that this is not an enablement rejection.  The claim recites it’s “based on” correlation of transactions with respect to item listing that 
Applicant argues the prior art does not teach “examine a brand resilience value of the brand name, the brand resilience value indicating importance of the brand name to users of the on-line trading platform, wherein the brand resilience value is determined utilizing a brand popularity value in relation to an on-click percentage value, and based on the brand resilience value, using at least one processor of the computer system, select a corresponding search strategy from a plurality of search strategies, the search strategy is an indicator of a strategy for selectively presenting item listings based on brand names of the item listings, wherein the item listings are selected from a plurality of item listings that are responsive to the initial search request” however the examiner disagrees. Hotchkies teaches that a user submitting a query for Brand X which has a strong affinity are seeking only Brand X (i.e. single brand strategy) and a user submitting a query for Brand Y are seeking items by Brand Y and other sources (i.e. show alternate brands strategy). Hotchkies also teaches generating a pool of items (i.e. item listings) based on a search context associated with a query that may be implicitly or explicitly implied or a default and the search context involves data associated with the user (i.e. based on the brand resilience value, using at least one processor of the computer system, select a corresponding search strategy for the brand resilience value assigned to the brand name, the search strategy indicates how to selectively present item listings for the user session). Hotchkies also teaches determining a value of a child node based on the popularity of the item as determined by click-throughs being associated with a search query (i.e. examine a brand resilience value of the brand name, the brand resilience value 
Claim Rejections - 35 USC § 102(a)(2)  -– Claims 21-40
Examiner has fully considered Applicants’ arguments and they are not persuasive.  Examiner maintains Hotchkies et al. teaches brand affinity scores and relevance score determination based on popularity and click through/page views which is exactly what they are claiming except they call it on-demand brand resilience values.  
Hotchkies further discloses multiple searches where the relevance score is determined based on popularity of the item based on numerous factors including click through and utilizing the relevance score in determining the search results – (search query brand x – brand x strong brand affinity, C3, L55-60; user selects an item it is deemed more relevant, C4, L50-55; relevancy score is calculated – click through have been associated with search query, C9, L19-21; user performs search query and results are provided based on their relevance (C11, L4-10; C7, L28-35).  Examiner notes Applicants’ Specification states within a given session the session is considered a branded session 

CLM -- receiving a first search request having a keyword that represents a brand name, wherein the keyword is configured for on-demand brand resilience evaluation; based on the keyword representing the brand name, initiating a user session as an on-demand branded session;

Hotchkies sets forth  – C3, L55-65 – users providing a search query related to Brand X are seeking items produced by Brand X; C6, L53-54 – a users searches for 1957 Chevy – (there is a branded user session since the user is in a search session searching for a brand); C6, L5-15 – keyword matching of terms in the search query with keywords that form the title of an item 


brand popularity value for the brand name and the on-click percentage value for the brand name 

CLM --  for the on-demand branded session, determining an on-demand brand resilience value as a brand resilience value of the brand name, wherein the brand resilience value indicates an importance of the brand name to the user session, 


Hotchkies C3, L55-65 – brand affinity data specifying the affinity of customers towards a specific brand = Brand X has a strong affinity C9, L10-25 – relevance score determined with respect to the search query and/or search context – relevance score may depend on sales of items, click throughs to items associated with that node;  


CLM - wherein during the user session, the on-demand brand resilience value is determined utilizing a number of clicks on references to one or more item listings that include the brand name

Hotchkies, C9, L10-25 – relevance score determined with respect to the search query and/or search context – relevance score may depend on sales of items, click throughs to items associated with that node;  C7, L9-35 – taxonomy data that meets a certain threshold of popularity or relevance from search profile data and/or other data such as for example click-throughs determined from page view data,  relevance score associated with the navigational aid may be calculated at least in part from the search query, search context, search profile data; C6, L5-15 – keyword matching of terms in the search query with keywords that form the title of an item; C4, L35-65 – user selects an item from the list of items, that item may be deemed to be more relevant;  C5, L45-50 – generate item popularity data from information including page view data 

CLM
detecting a second search request; based on the on-demand brand resilience value of the brand name for the user session, identifying item listings for the second search request, wherein the item listings are identified from a plurality of item listings that are responsive to the second search request;

Hotchkies, C6L1- L65 (submission of a search query may be performed, in response to the search query the search application generates a pool of items selected from the items described in the item data – based on search context explicitly or implicitly provided; C7, L29-35 – generate a network page with a ranked list…when the relevance score meets a certain threshold 
 
CLM 
and communicating the item listings for presentation.

Hotchkies , C8, l1-5 – send one or more network pages over the network to the client a browser of other application executing on the client then renders the one or more network pages for display to the user; fig. 4, 427 – generate network page including ranked list of items as search results and send to the client. 














Respectfully submitted:



/ALEXIS M CASEY/
Primary Examiner, Art Unit 3625

Conferees:

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.